Citation Nr: 1106821	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-42 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty from September 1967 to August 1969.  
He died in April 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The issue concerning service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not evaluated as being totally disabled as a 
result of a service-connected disability for 10 continuous years 
immediately preceding death, was not rated as being totally 
disabled continuously for a period of no less than five years 
from the date of discharge from active duty, nor was he a former 
prisoner of war who died after September 30, 1999.




CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to notify and assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf. See 38 
U.S.C.A. § 5103, 5103A, 5107 (West 2002).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

However, in Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the 
Court held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation (apparently this means purely legal questions). 
See also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002) (the veteran did not serve 
on active duty during a period of war and was not eligible for 
non-service-connected pension benefits; because the law as 
mandated by statute, and not the evidence, is dispositive of the 
claim, the VCAA is not applicable).  See also VAOPGCPREC 5-2004 
(no duty to notify a claimant where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit and no duty to assist a claimant where there is 
no reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).

As discussed below, the appellant's claim for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 is being denied because of 
the lack of legal merit.  Therefore, VA has no duty to notify or 
assist the appellant in conjunction with the claim.

Analysis

Where a veteran's death is not determined to be service- 
connected, a surviving spouse may still be entitled to benefits.  
Under 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner as if 
the death were service-connected.  A "deceased veteran" is a 
veteran who dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of compensation, or for 
any reason (including receipt of military retired pay or 
correction of a rating after the veteran's death based on clear 
and unmistakable error) was not in receipt of but would have been 
entitled to receive compensation, at the time of death for 
service-connected disabilities rated totally disabling.  The 
service-connected disabilities must have either been continuously 
rated totally disabling for 10 or more years immediately 
preceding death; continuously rated totally disabling for at 
least five years from the date of the veteran's separation from 
service; or the veteran must have been a former prisoner of war 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. § 1318.  
The total rating may be schedular or based on unemployability.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2010); Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003).

The facts of this matter are as follows.  The Veteran was 
discharged from service in August 1969, with no adjudications 
showing he had been rated as 100 percent disabled for 5 years 
after service.  There is also no evidence showing, or allegations 
made, that he was a POW.  He was granted service connection for 
nerve deafness in his right ear in a March 1970 rating with an 
initial noncompensable rating awarded effective August 17, 1969.  
The Veteran did not appeal this decision.  In an August 2004 
rating, service connection was granted for post traumatic stress 
disorder (PTSD), with an initial 30 percent rating effective 
February 27, 2004.  In this rating, his right ear hearing loss 
continued to be rated noncompensable.  The Veteran did not appeal 
this decision.  

He filed an increased rating claim for PTSD in July 2007.  A 
December 2007 rating granted a 70 percent rating for the PTSD 
effective July 13, 2007 (the date of claim).  The noncompensable 
rating remained in effect for the right ear hearing loss.  This 
rating also had a pending claim for a total disability rating due 
to individual unemployability (TDIU), that was deferred pending 
the receipt of further evidence.  The PTSD and right ear hearing 
loss were his lone service connected disabilities.

The Veteran died on April [redacted], 2008, while the TDIU claim was 
still pending.  After receiving evidence from the Veteran's 
employer indicating that he last worked on June 29, 2007, with 
work having ceased due to closure of the plant, the RO in a 
September 2008 rating granted accrued benefits for TDIU, 
effective July 13, 2007, the date of the increased rating claim.  
The Board notes that the appellant did not file a notice of 
disagreement challenging the effective date of the TDIU for 
accrued purposes.  That decision, therefore, is final. 38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. See Rudd 
v. Nicholson, 20 Vet. App. 296, 300 (2010) (a rating decision 
assigning a disability rating and effective date of award becomes 
final if not appealed, and the only basis for challenging the 
effective date is a motion to revise the decision based on CUE).  
In that regard, no allegations have been raised that a clear and 
unmistakable error was made with regard to that rating decision, 
or any of the Veteran's earlier rating decisions.
Thus at the time of his death, he was not in receipt of a total 
disability for more than 10 years.  None of the decisions 
assigning ratings that were less than 100 percent disabling for 
his disabilities consisting only of PTSD and right ear deafness 
were appealed.  Even with the assigning of TDIU for accrued 
purposes, the total disability rating was in effect less than 10 
years, as the effective date of this rating and the 70 percent 
rating was July 13, 2007, roughly a year prior to the Veteran's 
death.  

Accordingly the Board finds that as the Veteran's TDIU was in 
effect less than 10 years, entitlement to DIC benefits under 1318 
are not warranted on this basis.  The Board observes that DIC 
claims are not subject to "hypothetical entitlement" analysis.  
Rodriguez v. Peake, 511 F.3d 1147 (2008).  Therefore, it need not 
consider whether the Veteran hypothetically would have been 
entitled to a total disability rating for at least ten years 
preceding his death based on evidence in the claims folder or in 
VA custody prior to his death and the law then applicable or 
subsequently made retroactively applicable.  See Green v. Brown, 
10 Vet. App. 111, 118-19 (1997); Carpenter v. West, 11 Vet. App. 
140 (1998); Wingo v. West, 11 Vet. App. 307 (1998). 

Because he was not rated 100 percent disabled due to service-
connected disability for 10 or more years immediately preceding 
death or continuously rated totally disabled for at least five 
years from the date of his separation from service, the Board 
finds that the "totally disabling" requirement under 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22 has not been met.  Additionally, the 
Veteran was not a former prisoner of war who died after September 
30, 1999.  Finally, there were no service department records in 
existence at the time of any prior VA decision, that were not 
considered by such prior final VA decision during the Veteran's 
lifetime, such as would provide a basis for reopening the 
previously denied claim and awarding retroactive TDIU benefits.  
Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 must 
be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 
261 (1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

In sum, the Board finds that the basic threshold criteria for 
establishing entitlement to DIC benefits under 38 U.S.C.A. § 1318 
are not met.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 
2008).

The Board notes that the issue concerning service connection for 
the cause of the Veteran's death remains on appeal and is 
addressed in the remand section below.  


ORDER

DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

With regard to the claim for entitlement to service connection 
for the cause of the Veteran's death, to include as secondary to 
Agent Orange exposure, further development is necessary to 
properly address this matter.  

There is currently of record conflicting evidence and opinions 
regarding whether the carcinoma which led to the Veteran's death 
had its origin in his lung which would render it a disease 
presumptive to service connection, or whether it stemmed from 
another primary site and metastasized (METS) to his lung.  

Among the evidence in question, the records show that the Veteran 
was diagnosed with cancer after he was treated in October 2007 
for left shoulder pain.  Subsequent testing culminated in a 
diagnosis of cancer in January 2008 based on biopsy of a mass in 
the left shoulder.  Subsequent testing revealed the cancer 
involved his lung and bone.  

More favorable evidence includes the death certificate which gave 
the cause of death as METS carcinoma of likely lung source, with 
duration of 4 months from onset to death.  Also a January 2008 
private radiology oncology consult included a detailed recitation 
of the Veteran's manifestations and treatment of his cancer to 
date, as well as physical examination of the Veteran.  
Thereafter, the assessment was of a 61 year old man who presents 
with wide spread METS disease diagnosed radiographically 
involving the lungs and bone.  However it seemed likely that 
there was obvious mediastinal lymphadenopathy, large enough to 
suggest malignancy that the primary was most likely a lung 
primary.  It was noted that the rest of the pathology examination 
showed adenocarcinoma and if this is lung primary, this disease 
is well known for its likelihood for distant METS even with a 
small primary tumor.  

The pathology report dated in March 2008, reporting findings from 
the January 2008 biopsy from the left shoulder tissue, commented 
that the adenocarcinoma was negative for prostate specific 
antigen (PSA) and TTF-2 and showed positive immunohistochemical 
straining for CEA, cytokeratin 7 and patchy weak cytoceratin 20 
positively.  The morphologic and immunophenotypic features are 
compatible with METS adenocarcinoma with favored primary sites to 
include upper GI tract such as stomach or esophagus as well as 
pancreatic-bilary tract.  Other GI sites or lung cannot be 
excluded.  
 
A March 2008 examination for the unknown primary site cancer 
noted the findings of mediastinal and bilateral hilar adenopathy, 
multiple primary pulmonary parenchymal nodules, axillary 
adenopathy and fullness in the soft tissue surrounding the 
esophagus.  These findings were said to raise the possibility of 
lymphoma versus esophageal carcinoma as possible etiologies and 
recommended further evaluation with a PET scan.  Also a March 
2008 CT scan raised a question of a possible esophageal tumor, 
with no evidence of METs disease in the abdomen or pelvis.  

Among the unfavorable evidence was a June 2008 medical opinion by 
a Dr. E.P. who stated that review of the medical records did not 
support a diagnosis of primary lung cancer, with the findings 
from the pathology report from the January 2008 biopsy showing 
differential diagnosis to include UGI (pancreatic, bilary tree, 
gastric and bladder).  The immunostatin was noted to show the 
tumor to be CK20(pos), CD7(pos), mCEA+, TTF-1(neg) and PSA(neg).  
The findings, particularly the negative TTF-1 was said to 
essentially rule out a pulmonary primary.  The medical opinion 
was that it was less likely as not that the Veteran's death was 
the result of a primary lung tissue cancer, based on the 
pathology report excluding any pulmonary source of the METS 
cancer.  

This unfavorable opinion was also supported by a January 2008 
orthopedic note which also indicated that pulmonary primary was 
ruled out by the stain done, with a diagnosis of adenocarcinoma, 
METS from the GI tract.  Likewise an August 2009 medical opinion 
from a Dr. Z also found that the findings from the pathology 
report ruled out lung as a primary source of cancer, again citing 
findings that included a negative TTF-1 finding.  

However, an October 2009 opinion from a Dr. C said that it was 
not clear as to the origin of the Veteran's adenocarcinoma, and 
that it could have been one of six different places.  This doctor 
also noted that the Veteran had PTSD and because of this was less 
likely to seek care of his left shoulder.

The appellant has also submitted other evidence to support her 
claim, including documents submitted at the December 2010 
hearing, that included notes from studies that show that a 
negative TTF-1 finding does not always rule out a primary 
pulmonary tumor in origin.  

Thus, it appears that further evaluation of the records, to 
include these most recent documents from December 2010 hearing, 
should be conducted to determine the likelihood that the 
carcinoma which led to the Veteran's death had its primarcy 
source of onset in the lung.  The Board further notes that the 
negative opinions appear to focus on the TTF-1 negative results 
from the pathology report.  However a review of the pathology 
report from March 2008 (interpreting the findings from the 
pathology taken in January 2008) reveals that the actual report 
describes a TTF-2 negative result, but no mention is made of any 
TTF-1 findings.  Thus clarification is necessary as to the 
significance of a negative TTF-2 findings, as opposed to a TTF-1 
finding.  

At this hearing the appellant also argued that the Veteran's PTSD 
also was a factor in causing his death, arguing that his symptoms 
of PTSD rendered him reluctant to seek medical treatment, and 
that this delay in seeking treatment resulted in the cancer 
ultimately being fatal.  This argument is also pointed out by the 
October 2009 medical opinion from Dr C.  Although there was a 
negative medical opinion in September 2009 stating that the 
Veteran's PTSD symptoms did not cause or contribute to his death, 
the reasoning behind this opinion did not address the assertion 
that the PTSD symptoms fatally delayed the Veteran in seeking 
medical care.

Furthermore, should the death causing cancer be found to NOT be 
of onset in the lung, the appellant has argued that there is a 
link between the cancer that led to the Veteran's death, and his 
exposure to Agent Orange in service.  The Board notes that there 
are other cancers besides lung cancer that are presumptive to 
Agent Orange exposure, to include chronic lymphocytic leukemia 
and lymphoma (both Hodgkin's and non Hodgkin's).  The Board notes 
that one record from March 2008 does raise the possibility of 
lymphoma.  As such, further medical opinion must discuss the 
likelihood that the Veteran's death causing cancer was a 
presumptive disease to Agent Orange exposure.  

Finally if it is determined that the Veteran's fatal cancer does 
not fall into the realm of diseases presumptive of Agent Orange, 
there still needs to be an opinion as to whether it can be linked 
to Agent Orange on a direct basis.  Even if the statutory 
presumptions are inapplicable, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  As these opinions did not address any 
relationship between the Veteran's cancer that led to his death 
and exposure to herbicides on a direct basis, they are 
inadequate.  Accordingly, a remand is necessary to allow the 
examiner to address this question.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and 
ask that she identify any additional evidence 
in support of her claim.  Any evidence 
identified and obtained should be added to 
the claims folder.  

2.  Thereafter, following the completion of 
the above, the AOJ should send the claims 
file, a copy of this remand and a copy of the 
regulations that list diseases presumptive to 
herbicide exposure to a VA health care 
provider for a medical opinion by an 
appropriate specialist to determine the cause 
of the Veteran's death.  The examiner is 
requested to review the pertinent medical 
records, as well as the medical treatises 
associated with the claims folder, and 
provide a written opinion as to the 
following.  

(a) Is it at least as likely as not (i.e., 
at least a 50 percent probability) that 
the carcinoma found to have caused or 
contributed to the Veteran's death, 
originated from his lung?.  In providing 
this opinion, the examiner should discuss 
both the evidence supporting a conclusion 
that the cancer originated from the lung, 
as well as the evidence that tends to 
refute such a conclusion (including the 
medical evidence, treatises and medical 
opinions pointed out in the above remand 
discussion.)  The examiner must also 
discuss the negative TT-2 findings 
actually shown in the pathology report 
generated in March 2008 (as opposed to 
negative TT-1 findings repeatedly cited as 
a basis for finding that the carcinoma 
originated from a source other than the 
lung).

(b)  If the Veteran's carcinoma is 
determined to have not originated from his 
lung, the examiner should address whether 
it is at least as likely as not (i.e., at 
least a 50 percent probability) that the 
carcinoma found to have caused or 
contributed to the Veteran's death, is 
another disease shown to be presumptive to 
herbicide exposure.  In providing this 
opinion, the examiner should review the 
copy of the regulations that list diseases 
presumptive to herbicide exposure (to be 
provided by the RO) and the pertinent 
medical evidence, to include the report 
from March 2008 which appears to raise the 
possibility of lymphoma as a potential 
etiology.

(c) If the Veteran's carcinoma is 
determined to not be due to a disease 
presumptive to herbicide exposure, the 
examiner should address whether it is at 
least as likely as not (i.e., at least a 
50/50 probability), that any disease 
deemed not presumptive to Agent Orange 
exposure but is found to have caused or 
contributed to the Veteran's death, had 
its onset in service or was related on a 
direct basis to any incidents (to include 
exposure to Agent Orange) taking place in 
service. 

(d) If the carcinoma that caused or 
contributed to the Veteran's death is 
determined to not have been related to 
service on a direct basis or as a 
presumptive disease, the examiner should 
address whether it is at least as likely 
as not (i.e., at least a 50 percent 
probability) that the Veteran's service- 
connected PTSD caused or contributed 
substantially and materially to cause the 
Veteran's death.  In answering this 
question, the examiner must address the 
contentions raised by the appellant that 
the Veteran's symptoms caused him to delay 
seeking medical treatment for the disease.   

3.  Following completion of the above 
development, the AOJ should readjudicate the 
appellant's claim.  If any benefit sought on 
appeal remains denied, the appellant should 
be provided a supplemental statement of the 
case, which reflects consideration of all 
additional evidence received.  It must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The purposes of 
this remand are to comply with due process of law and to further 
develop the appellant's claim.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


